Title: To James Madison from Thomas Mortimer and Others, 8 February 1816
From: Mortimer, Thomas
To: Madison, James


                    
                        U: S. S. IndependenceBoston
                            Feby. 8th: 1816.
                        Honored Sir,
                    
                    Although repeated applications has been made to you: and likewise to Comm: Bain:bridge, it is now time to intercede for a few men who has endured every hardship during the War both on Lake Oentar⟨io⟩ and Lake Champlain and now are left to the very last. If your honourd pleases to ⟨Clear?⟩ the remainder it is people that has never had a Shot fired over their head were discharged. We remain your most Obedt. & humble Servts.
                    
                        
                            Thomas MortimerMark Bres⟨eck?⟩James KelsaRichd. Jones
                        
                    
                